Mr. Justice Baker delivered the opinion of the court. Appellee, a minor, suing by her next friend, brought an action on the case against appellant and the Illinois Valley Bailway Company to recover for personal injuries sustained by her by coming in contact with a telephone wire of the Coal Company which had become charged with a dangerous current of electricity through contact with a trolley wire of the Bailway Company. At the close of the evidence and before the instructions were read to the jury, plaintiff dismissed as to the Bailway Company. The jury found the defendant Coal Company guilty, assessed plaintiff’s damages at $12,750, and from a judgment on the verdict that Company prosecutes this appeal. The Railway Company operated in Dakota street in Spring Valley an electric street railway with an overhead trolley wire carrying 500 volts, a current of electricity dangerous to human life. The Coal Company had on the east side of Spalding avenue a telephone wire leading from its office to its mine, which crossed Dakota street three or four feet above the trolley wire of the Railway Company. There was a telephone pole at the northeast corner, another at the southeast corner of said street and avenue, and a third on the east side of Spalding avenue 157 feet south from the pole at said northeast corner. From the evidence the jury might properly find that the telephone wire was not •attached to or supported by the pole at said southeast comer. On the other two poles were cross arms, to which were attached glass insulators. The telephone wire was fastened to said insulators by wires called tie wires. Between the pole on Spalding avenue and Dakota street were several tall trees, through the branches of which the wire passed. It broke a few inches north of the pole on Spalding avenue, and the end of the wire hung down near the sidewalk on Spalding avenue. Neither the trolley wire nor the telephone wire was insulated, nor was there any guard wire or other wire or appliance to prevent the telephone wire, in case it broke from coming in contact with the trolley wire, and when the telephone wire broke it did come in contact with the trolley wire and thereby became charged with a dangerous current of électricity. Plaintiff, a girl of eleven years of age, was passing along the sidewalk on Spalding avenue when her hand came in contact with the telephone wire and thereby she received the injuries complained of. The negligence alleged against appellant in the first count of the declaration is, that it negligently, etc., permitted its telephone wires to become loose and to fall on and across the highly charged wire of the Railway Company so that its wires became charged with a deadly current of electricity and fell on and across a public street, etc.; that alleged in the second count is, that it negligently, etc., permitted its telephone wire to come in contact with the heavily charged wire of the Railway Company and to fall on the street, etc.; that alleged in the third count is, that it negligently, etc., failed and neglected to properly guard or protect its. wires from coming in contact with the heavily charged wire of the Railway Company; that alleged in the additional count is, that it did so negligently, etc., support, tie and keep its telephone wires that same were in constant danger of breaking and falling on the public street, etc., and coming in contact with said Railway Company’s wire and thereby impart to said wires falling on said street a dangerous current of electricity, etc. We see nothing in the remarks or conduct of counsel for plaintiff, or of counsel for the Railway Company,, to justify or warrant a reversal of the judgment. Nor do we find any reversible error in the rulings of the' court on the evidence or the instructions. It appears from the evidence that telephone wires-are liable to break at any time. The wire which broke was a copper wire 14 Birmingham gauge. Hill, the manager of a telephone company, a witness for appellant, testified that he had seen lots of copper wires of that description break when it was up. Hetzner, a line man of another telephone company, a witness for appellant, testified that telephone “wires are liable to break at any time.” The evidence for the plaintiff was that it was proper and usual, when a telephone wire crossed over a trolley wire in a public street, to attach such wire to poles on each side of the street, and to fasten such wires to the insulation on the poles by means of tie wires in such manner as that if the wire broke it would not slip through the loop or fastening made with such tie wires. The testimony for the Coal Company was that spans of 150 feet or longer were usual, and that it was not proper or practicable to fasten a telephone wire to an insulator with tie wires in such manner as that such wire would not slip through the loop or fastening; that to do so would tend to kink the telephone wire and cause it to break. While there is some conflict in the testimony, the jury might from the evidence properly find that when the wire broke, a few inches north of the pole on Spalding avenue, the wire south of the break did not slip through the fastening to the insulator on that pole, nor did the wire south of that pole sag, and also that the wire north of the break did not slip through the fastening of the pole at the northeast corner of Spalding avenue and Dakota street, nor did the wire north of that pole sag. On the question whether it was proper and practicable to fasten a wire to an insulator in such manner as that the wire would not, in case it broke, slip through the fastening, the evidence that defendant’s wire which broke was fastened to an insulator on a pole on each side of the break in such manner that it did not, when it broke, slip through the fastening, would properly have great weight with the jury in favor of the contention of the plaintiff that such method of fastening was proper and practicable. The fact that neither end of the wire slipped through the fastening to the insulator on the pole nearest to the break, and that the wire beyond such pole did not sag, strongly tended to show that if the wire had been fastened to an insulator on the pole at the southeast corner of Spalding avenue, in the same manner that it was fastened to the other two poles, when the wire broke, as it did, it would not have come in contact with, the trolley wire. Appellant’s witnesses, Hill and Hetzner, also testified that contact between appellant’s telephone wire and the trolley wire should have been guarded against by stringing wires across Dakota street from poles on each side of the place where the telephone wire crossed that street and connecting those wires by two wires parallel with and above the trolley wire. The contention of appellant was and is that as its wires were in place before the trolley wire was put up and the Bailway Company had control of the posts in Dakota street, it was not the duty of appellant, but was the duty of the Bailway Company, to erect and maintain such guard wire. Appellant maintained above the trolley wire a telephone wire which was liable to break at any time. It was its duty to use proper care to protect the public against danger from injury from its wires and to use to that end such care as is commensurate with the danger. Economy L. & P. Co. v. Hiller, 203 Ill. 518. We think that from the evidence the jury might properly find that appellant failed to exercise proper care to guard the public against danger of injury from, its wires, but was guilty of the negligence alleged in the declaration, and that plaintiff, without fault on her part, was injured as the direct result of such negligence. The verdict therefore cannot, in our opinion, be held to be against the evidence. The plaintiff’s hand was severely burned and there were slight burns on other parts of her body. As a. result of the injury to the hand parts of three fingers were amputated, the little finger is attached to the palm of her hand, and she has no control over the thumb. The evidence tends to show that since the accident her health has been much impaired; that she has severe headaches, nausea and frequent vomiting and does not sleep well. Other symptoms described by the physicians indicate a weak heart and a deranged and unstable condition of her nervous system. The evidence further tends to show that there is little probability of any great improvement in her condition, and that her present condition is attributable to the shock she received from contact with- a wire carrying 500 volts of ■electricity. We do not think that the judgment should be reversed on the ground that the damages are excessive. In our opinion the record is free from reversible error, and the judgment is affirmed. Affirmed.